DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one flexible sheet includes a portion adjacent the dispensing outlet configured to be removed” as recited in claim 20 must be shown or the feature canceled from the claim.  Figure 5 of applicant’s drawings show a part of a portion of the flexible sheet adjacent the dispensing outlet as open or torn but it remains attached to the rest of the film configuring the container and not completely removed. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 11, 12, and 19 – 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear if the “flexible sheet” recited in line 7 is the same as the “at least one flexible sheet” recited in lines 3, 6, and 10.
Claims 2, 5, 6, 11, 12, and 19 – 21 are rejected by virtue of their dependence on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 11, and 19 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992.
Regarding claims 1 and 2, Novak discloses a pack (cartridge 4) capable of preparing a food or beverage product from one or more ingredients (41/42) which pack comprises an insert (single piece insert 74) and a container (portions 46/47).  The container (46/47) comprises at least one flexible sheet (material 79) in a folded configuration to store one or more ingredients.  The at least one flexible sheet (79) is arranged to overwrap and match a shape of the insert (74) and the at least one flexible sheet is sealed over the insert (insert 74 may be bonded to the barrier material 79) (paragraph [0150] and fig. 28 – 30).
Claims 1 and 2 differ from Novak in the at least one flexible sheet overwraps and matches an entirety of the insert for a part of the insert in direct communication with an inner volume of the container.
Hess discloses a pack (structure 20) capable of preparing a food or beverage product from one or more ingredients (food and drink products) (col. 1, ln 31 – 36) which pack comprises an insert (base 50) and a container (22).  The container (22) comprises at least one flexible sheet (may be a single sheet of material folded over) in a folded configuration where one or more ingredients are capable of being stored.  The at least one flexible sheet overwraps and matches the shape of the insert (50) and the at least one flexible sheet is sealed over the insert (insert 74 may be bonded to the barrier material 79) (paragraph [0150] and fig. 28 – 30).  Hess is overwrapping and matching the shape of the insert in its entirety for the art recognized as well as applicant’s intended functions to entirely cover the insert in order to provide a sanitary tamper evident and freshness seal to contain the pack contents in a secure manner.  To therefore modify Novak and arrange the at least one flexible sheet tightly sealed over the insert in its entirety except for the part of the insert in direct communication with the inner volume of the container as taught by Hess would have been an obvious matter of choice and/or design to the ordinarily skilled artisan in order to provide a sanitary tamper evident and freshness seal to the pack.  Aeschback (fig. 5 – 8) and Kazuo (fig. 1 – 3 and 5) provide further evidence that it was conventional and well established in the art to provide a pack with at least one flexible sheet sealed over a pack insert in its entirety except for the part of the insert in direct communication with the inner volume of the container.
Further regarding claim 1, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the pack would have at least primary (46a) and secondary (47a) inlet areas pierceable to access corresponding primary and secondary inlets (‘870, paragraph [0150]).
Regarding claim 11, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the pack would have a structure of a pouch (‘870, paragraph [0150]).  Further, since a pouch and sachet are both defined as a small bag it is not seen that patentability would be predicated on the particular name one would choose to use to refer to the structure of the pack.
Regarding claim 19, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the insert includes a dispensing outlet (47b) (‘870, paragraph 128 and fig. 28 – 30).
Regarding claim 20, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the flexible sheet would include a portion adjacent a dispensing outlet capable of being removed (peel off foil) (‘870, paragraph 139).
Regarding claim 21, Novak in view of Hess as further evidenced by Aeschback and Kazuo disclose the dispensing outlet is configured as a straight tube within the insert (47b) (‘870, fig. 30).
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992 in view of Kaeser et al. WO 2014/125123.
Claims 5 and 6 differ from Novak in view of Hess as further evidenced by Aeschback and Kazuo in the primary and secondary inlets communicating with the inner volume of the container by respective primary and secondary jet inlets and the primary and secondary inlets being reversibly arranged in the pack so that they can be accessed frontally or through their opposed rear parts.
Kaeser discloses a pack (1) capable of preparing a food or beverage product from one or more ingredients (page 1, ln 4 – 5) which pack (1) comprises an insert (5) and a container (inner volume 2).  The container (2) is configured by at least one flexible sheet (folded in its middle) folded in such a way to configure a container where one or more ingredients are capable of being stored.  The at least one flexible sheet is arranged tightly overwrapping and matching the shape of the insert (5) (fig. 18).  Kaeser further discloses the insert would communicate with the inner volume of the container by a jet inlet (31) (page 22, ln 4 – 17, and page 23, ln 13 – 29) and that the primary inlet (32) would preferably arranged in the pack so that they can be accessed frontally or through opposed rear parts (page 25, ln 30 – page 26, ln 4).  Kaeser is providing a primary inlet with a secondary jet inlet for the art recognised purpose of creating a jet of water to enable agitation beverage ingredients in the interior of the pack to improve mixing of said ingredients and the inlet being reversibly arranged in the back so that said inlet can be accessed frontally or through an opposed rear part for the art recognized function of allowing the pack to produce a food or beverage product without being concerned with the proper orientation of said pack in the chamber of a beverage producing apparatus which is applicant’s reasons for doing so as well.  To therefore modify Novak in view of Hess as further evidenced by Aeschback and Kazuo and have the primary and secondary inlets communicating with the inner volume of the container by respective primary and secondary jet inlets and the primary and secondary inlets being reversibly arranged in the pack so that they can be accessed frontally or through their opposed rear parts as taught by Kaeser would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Novak et al. US 2013/0129870 in view of Hess et al. US 6,050,451 as further evidenced by Aeschback et al. US 5,312,189 and Kazuo JP H10-119992 in view of Halliday et al. US 2004/0197444.
Claim 12 differs from Novak in view of Hess as further evidenced by Aeschback and Kazuo in the pack having an identification member comprising information on process parameters to produce the food or beverage product.
Halliday discloses that it was conventional and well established in the art to provide packs capable of preparing food or beverage products with an identification member which member would comprise information of process parameters to produce the food or beverage product and which parameters would consist of temperature of an aqueous fluid injected (water), pressure of a gaseous fluid injected (purge), total volume of water and gas injected (beverage volume/purge (short/long period)), or processing time (cartridge charge) (paragraph [0181] and table 3).  Halliday is providing a pack with an identification member comprising information of process parameters for the art recognized as well as applicant’s intended purpose which is to programme a beverage production machine to produce an optimal food or beverage product.  To therefore modify Novak in view of Hess as further evidenced by Aeschback and Kazuo and provide the pack with an identification member as taught by Halliday to ensure a food or beverage product would be optimally produced would have been obvious.
Response to Arguments
Applicant's arguments filed 31 May 2022 have been fully and carefully considered but they are not found persuasive.
Regarding the rejections under 35 U.S.C. 103 applicant urges the cited prior art does not disclose the at least one flexible sheet includes at least a primary inlet area and a secondary inlet area pierceable to access corresponding primary and secondary inlets of the insert.  This urging is not deemed persuasive.  
As recited, all that claim 1 requires the flexible sheet to have two inlet areas, which Novak discloses the sheet as having (46a and 47a).  Further Novak clearly discloses the inlet areas are pierceable to access corresponding primary and secondary inlets of the insert (require piercing at each of the inlets to open the inlets) (paragraph [0150]).
Applicant urges that Novak in view of Hess does not achieve the claimed recitation of “the at least one flexible sheet overwraps and matches all of the insert except for the part of the insert in direct communication with an inner volume of the container” and that The Office appears to be using applicant’s claimed invention as a guide to select certain elements and ignore other elements of the prior art to arrive at the claimed invention, which is to say applicant is urging a hindsight reconstruction.  These urgings are not found persuasive.  
It is not seen that the claim requires the flexible sheet to have a “skin tight” matching of the insert and as seen in figure 4 of Hess the flexible sheet of Novak in view of Hess closely matches the shape of the insert.  Further both Aeschback (fig. 8) and Kazuo (fig. 2) provide further evidence that is was common and conventional in the art to provide at least one flexible sheet to overwrap and match all of the insert of a pack.
Regarding applicant’s urging against the evidentiary references being directed to pouring structures inserted into the hollow space of a bag it is seen that applicant’s insert is also a structure inserted into a hollow space that allows for a fluid to pour from the hollow space of a bag.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        22 August 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792